Citation Nr: 0013594	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had more than 17 years of active service, 
ending when he was placed on the Temporary Disability 
Retirement List in June 1992.  This matter comes to the Board 
of Veterans' Appeals (Board) from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) 
Manchester Regional Office (RO) which denied his claim of 
entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k) (West 1991) for loss of use of one 
foot.  


FINDING OF FACT

The appellant is shown to have effectively lost the use of 
his right foot secondary to his service-connected multiple 
sclerosis.  


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the criteria 
for entitlement to special monthly compensation based on loss 
of use of the right foot are met.  38 U.S.C.A. §§ 1114(k); 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.350(a) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During active service, the appellant was diagnosed with 
multiple sclerosis.  Upon separating from service, the RO 
rendered a July 1992 rating decision granting his claim of 
service connection for that disability.  In later rating 
decisions, the RO established service connection (on a 
secondary basis) for decreased movement and loss of 
coordination of the upper and lower extremities and for 
dysarthric speech.  By February 1997 rating decision, the RO 
granted a total disability rating based on individual 
unemployability.  The appellant here seeks special monthly 
compensation based on loss of use of the right foot.  

The claim is well grounded as it is capable of 
substantiation.  See Drosky v. Brown, 10 Vet. App. 251 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  The Board finds that VA has satisfied 
its duty to assist in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  On review, the Board sees 
no areas in which further development may be fruitful.  

Special monthly compensation is payable for anatomical loss 
or loss of use of one foot.  This special compensation is 
generally payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  
Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  For 
example, extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of three and 
one half inches or more, will constitute loss of use of the 
foot involved.  38 C.F.R. § 3.350(a)(2)(i)(a).  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. § 3.350(a)(2)(i)(b).  

The record includes essentially two medical opinions relevant 
to this claim.  On March 1998 VA examination, the examiner 
noted weakness in the lower extremities, an extremely 
unsteady gait, and the need to use a cane for ambulation.  It 
was opined that the appellant was able to walk with an 
unsteady ataxic gait, but did not have loss of use of either 
extremity to the extent that no effective function remained.  
However, in January 1999, the appellant's private treating 
neurologist stated that he had moderately advanced multiple 
sclerosis with spasticity in the lower extremities and 
weakness in the dorsiflexors of the feet.  He ambulated using 
a Canadian crutch and required ankle-foot orthoses for his 
feet to decrease partial foot drop, bilaterally.  The 
neurologist opined "without question" that the appellant 
fit the criteria for special monthly compensation due to loss 
of use of a foot.  

In evaluating a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of the positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In this case, the opinion of the VA examiner, supported by 
that examiner's review of the claims file, weighs against the 
claim.  However, the opinion of the private neurologist 
weighs in favor of the claim and is supported by that 
physician's more thorough knowledge of the appellant's 
condition based on his treatment of the disease over the 
years.  Thus, the evidence is essentially in relative 
equipoise, requiring that the benefit of the doubt be 
resolved in the appellant's favor.  


ORDER

Special monthly compensation based on loss of use of the 
right foot is granted.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

